Exhibit 10.22

THIRD AMENDMENT TO PLEDGE AGREEMENT

THIS THIRD AMENDMENT TO PLEDGE AGREEMENT, dated as of November 16, 2007 (this
“Amendment”), is made by and between FOUNTAIN POWERBOAT INDUSTRIES, INC., a
Nevada corporation with its principal office at 1653 Whichard’s Beach Road,
Washington, North Carolina 27889 (the “Pledgor”), and REGIONS BANK, an Alabama
chartered bank with offices in Charlotte, North Carolina (the “Bank”).

BACKGROUND STATEMENT

A. Bank, Pledgor, and Fountain Powerboats, Inc., a North Carolina corporation
(“Powerboats”) are parties to a Loan Agreement (the “Term Loan Agreement”),
dated as of September 19, 2005, pursuant to which Bank made available to
Powerboats a term loan in the principal amount of $16,500,000. The Pledgor’s
obligations under the Term Loan Agreement are secured by, among other things, a
Pledge Agreement, dated as of September 19, 2005, from Pledgor to Bank, as
amended by that certain First Amendment to Pledge Agreement, dated as of
July 12, 2006, among Powerboats, Pledgor and Bank and that certain Second
Amendment to Pledge Agreement, dated as of September 28, 2007, among Powerboats,
Pledgor and Bank (as further amended by this Amendment, and hereafter amended,
modified, restated, supplemented, extended or renewed from time to time, the
“Pledge Agreement”). Except as otherwise provided herein, capitalized terms used
herein without definition shall have the meanings ascribed to them in the Pledge
Agreement.

B. Powerboats, Bank, Fountain Dealers’ Factory Super Store, Inc., a North
Carolina corporation (“Super Store”), and the Parent have entered into a Dealer
Floor Plan and Security Agreement, dated September 28, 2007 (the “Floor Plan
Agreement”), pursuant to which Bank made available to Super Store made available
to Powerboats a revolving line of credit in the principal amount of $5,000,000
(the “Floor Plan Loan”). Super Store’s obligations under the Floor Plan
Agreement are secured by, among other things, the Pledge Agreement

C. Powerboats has requested that the credit facilities provided by the Bank be
amended pursuant to a First Amended and Restated Loan Agreement, dated of even
date herewith (as amended, modified, restated or supplemented from time to time,
the “Amended Loan Agreement”), by and among Powerboats, Bank, Pledgor, and Super
Store, pursuant to which Bank makes available to Powerboats (i) a term loan in
the principal amount of $14,500,000 and (ii) a revolving line of credit in the
maximum principal amount of $2,000,000 ((i) and (ii) collectively, the “Amended
Loan”).

D. In order to induce Bank to extend the Amended Loan, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, Pledgor



--------------------------------------------------------------------------------

and Bank have agreed to amend the Pledge Agreement pursuant to this Amendment to
secure the payment and performance of obligations of arising under the Amended
Loan Agreement and the other Loan Documents (as defined in the Amended Loan
Agreement).

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor and the Bank, for themselves, their successors and
assigns, hereby agree as follows:

ARTICLE I AMENDMENTS

1.1 New Defined Terms. The following defined terms are hereby added to
Section 1.1 of the Pledge Agreement in appropriate alphabetical order:

“Amended Loan” shall mean, collectively, (i) a term loan in the principal amount
of $14,500,000 and (ii) a revolving line of credit in the maximum principal
amount of $2,000,000, made available to Powerboats by the Bank pursuant to the
Amended Loan Agreement.

“Amended Loan Agreement” shall mean that certain First Amended and Restated Loan
Agreement, dated November 16, 2007, among Super Store, Powerboats, the Bank and
the Pledgor.

“Revolving Note” shall mean the $2,000,000 Revolving Note, dated November 16,
2007, and issued by Powerboats in favor of the Bank.

1.2 Substituted Defined Terms. The following terms are hereby deleted from the
Pledge Agreement and replaced with the following:

“Guaranty” shall mean and refer to the “Guaranty” as defined in the Amended Loan
Agreement and Floor Plan Agreement, collectively.

“Loan” shall mean and collectively refer to the Amended Loan and the Floor Plan
Loan.

“Loan Agreement” shall mean and collectively refer to the Amended Loan Agreement
and the Floor Plan Agreement.

“Loan Documents” shall mean and collectively refer to the “Loan Documents” as
defined in the Amended Loan Agreement and the Floor Plan Agreement.

“Note” shall mean and collectively refer to the Term Note, the Revolving Note
and the Floor Plan Note.

 

2



--------------------------------------------------------------------------------

“Term Note” shall mean the $14,500,000 Amended and Restated Term Note, dated
November 16, 2007, and issued by Powerboats in favor of the Bank.

ARTICLE II

ACKNOWLEDGEMENT

The Pledgor hereby acknowledges that this Amendment is a condition to the
extension of credit by the Bank to Powerboats pursuant to the Amended Loan
Agreement. This Amendment is made and delivered in order to induce the Bank to
enter into the Amended Loan Agreement, and the Pledgor acknowledges that the
Bank would not enter into the Amended Loan Agreement in the absence of the
pledge provided in the Pledge Agreement as amended hereby.

ARTICLE III

MISCELLANEOUS

3.1. Ratification. Except as expressly amended herein, the Pledge Agreement is
hereby ratified and confirmed by the parties and all the terms, provisions and
conditions thereof shall be and remain in full force and effect, and this
Amendment and all of its terms, provisions and conditions shall be deemed to be
a part of the Pledge Agreement.

3.2. Governing Law. This Amendment is entered into under the laws of the State
of North Carolina, and those laws shall govern the construction and enforcement
hereof.

3.3. Captions. The captions set forth at the beginning of the various paragraphs
of this Amendment are for convenience only and shall not be used to interpret or
construe the provisions of this Amendment.

3.4 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

3.5 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto.

3.6 Counterparts; Effectiveness. This Amendment may be executed in counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Pledge Agreement to be duly executed as of the day and year first above written.

 

FOUNTAIN POWERBOAT INDUSTRIES , INC. By:  

/s/ Reginald M. Fountain, Jr.

Name:   Reginald M. Fountain, Jr. Title:  

Chairman of the Board/

Chief Executive Officer

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

REGIONS BANK By:  

/s/ William W. Teegarden

Name:   William W. Teegarden Title:   Vice President

Signature Page to Third Amendment to Pledge Agreement